      Case 6:21-cv-00003 Document 14 Filed on 01/25/21 in TXSD Page 1 of 3



                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION
__________________________________________
                                           )
STATE OF TEXAS,                            )
                                           )
                        Plaintiff,         )
      v.                                   )   No. 6:21-cv-00003
                                           )
UNITED STATES OF AMERICA, et al.           )
                                           )
                        Defendants.        )
__________________________________________)

                                              NOTICE

        In response to the Court’s minute order and instruction at this morning’s hearing, please find

attached the email discussed in Plaintiff’s Advisory (ECF No. 6). Personal identifying information,

including names of DHS employees, is redacted. Defendants are continuing to seek information

related to the other requests in the Court’s minute order and will provide responses as soon as possible.


Dated: January 25, 2021                         Respectfully submitted,

                                                BRIAN M. BOYNTON
                                                Acting Assistant Attorney General

                                                AUGUST FLENTJE
                                                Special Counsel

                                                BRIGHAM J. BOWEN
                                                Assistant Branch Director

                                                 /s/ Adam D. Kirschner
                                                ADAM D. KIRSCHNER
                                                IL Bar. No. 6286601
                                                Senior Trial Counsel
                                                BRIAN C. ROSEN-SHAUD
                                                ME Bar No. 006018
                                                Trial Attorney
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                Tel: (202) 353-9265

                                                  -1-
Case 6:21-cv-00003 Document 14 Filed on 01/25/21 in TXSD Page 2 of 3




                               Fax: (202) 616-8460
                               Email: Adam.Kirschner@usdoj.gov
                                       Brian.C.Rosen-Shaud@usdoj.gov

                               Mailing Address:
                               Post Office Box 883
                               Washington, D.C. 20044

                               Courier Address
                               1100 L Street NW, Room 11020
                               Washington, D.C. 20005
                               Attorneys for Defendants


                               DANIEL DAVID HU
                               Assistant United States Attorney
                               Chief, Civil Division
                               State Bar No. 10131415
                               S.D. I.D. 7959
                               Southern District of Texas
                               1000 Louisiana, Suite 2300 Houston, TX 77002
                               Tel: (713) 567-9000
                               Fax: (713) 718-3300
                               Daniel.Hu@usdoj.gov
                               Local Counsel




                                 -2-
     Case 6:21-cv-00003 Document 14 Filed on 01/25/21 in TXSD Page 3 of 3



                                CERTIFICATE OF SERVICE
      I certify that a true and accurate copy of the foregoing document was filed electronically (via

CM/ECF) on January 25, 2021.


                                             /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER




                                                -3-
